          Case 1:21-cv-05438-LTS Document 5 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEVE COURTNEY BOLLERS,

                                Plaintiff,

                    -against-                                  1:21-CV-5438 (LTS)

                                                               CIVIL JUDGMENT
 MEXICAN PRESIDENT THAT WAS IN
 OFFICE 2006,

                                Defendant.

       Pursuant to the order issued August 26, 2021, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       The Court directs the Clerk of Court to mail a copy of this judgment to Plaintiff and note

service on the docket.

SO ORDERED.

 Dated:   August 26, 2021
          New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
